Title: From James Oldham to University of Virginia Board of Visitors, 3 October 1823
From: Oldham, James
To: University of Virginia Board of Visitors

To the Rector and Visitors of the U. VaYou memorialist James Oldham very respectfully represents—That he was induced by the propositions made by the Proctor of U. V, to apply for some of the work that was proposed to be let out to undertakers in the spring of the year 1817—He accordingly made his proposals to the former Proctor U. V., and the Proctor laid them before the board of visitors at their spring meeting in 1819. After the dissolution of the meeting—He was informed by the Rector that his proposals were approved, and entered into a written contract with the Rector—a Copy of which contract is herewith exhibited marked (A)—By which contract he bound himself to execute certain houses which were then to be erected at the U— and by which it was agreed that the price of the work should be regulated by a Price book which was published in  Philadelphia in the year 1812 by Matthew Carey. so far as the Items of work to be done was specified in the price book—But in the event of a difficulty in consequence of work done for which no price was specified in the price book the proposals above alluded to—as published by the Proctor provided that the price of such work as had not been fixed by the price book should be deduced from the elements of which sd work was composed. A Copy of which proposals is herewith exhibited and referred to for the Correctness of this statement—Your memorialist proceeded with  deligence and fedelity to the performance of the work allotted to him by the Proctor and Rector, until the Autumn of the year 1822. at which time he completed this undertaking except as to same unimportant particulars which he could not execute for want of materials which the Proctor had undertaken to furnish, in the capasity of Agent for the purchase of materials—Although the Proctor as your memorialist humbly conceives, acting out of his duty—had interfered with him by employing other artists to execute work which had been let to him by contract, and which he had, had no opportunity to perform, for the want of materials—Your memorialist continued labouring for the institution over which you preside upon different buildings then erected for the period of nearly four years—at great expence, having many hands in his employment during the time, and persevered until his Contracts with the Rector were fulfilled on the part of himself—During the progress of his work your memorialist had frequent interviews with the Proctor upon the subject of the settlement of his bills for work which had been either wholly or in part completed by him—And as it appeared to your memorialist that there might be a variance of opinion between himself and the Proctor upon the subject of charges he became solicitous to know before he proceeded further with his work, what method the Proctor would approve as a means of removing such difficulties—And from repeated communication both personally and by letter it was agreed between the parties that all difficulties with regard to the charges of your memorialist was to be removed by arbitrators one chosen by each of them as evidence of which understanding and agreement he begs leave to refer the board to letters written by the Proctor to your memorialist, copies of which are herewith exhibited marked 1. 2 & 3. one dated Nov 5th 1821 a second dated Jany 3d 1822. and a third dated Jany, 25th 1823. This understanding was satisfactory to your memorialist as he considered it as forming a part of the contract which he was executing diligently on his part—and he was advised its execution could be enforced on the part of the Rector and visitors of the institution—These considerations quieted his fears and soothed the anxiety of his mind, and he proceeded with his labour—Whenever he pressed a referance against the institution for work which was so far completed as to entitle him to receive considerable sums of money from the Institution, the Proctor would state objections and urged your memorialist to complete the buildings and then was the time that he intended to refer the accounts as to all items about which they could not agree—Your memorialist finished the buildings he undertook in the fall of the year 1822—and since that period. he has been constantly urging the Proctor to settle his accounts in the way agreed upon—He has not only made personal application to him on this behalf but has employed Counsel to press his claims before him and he is now informed by him, that he will not consent to an arbitration at all, that if your memorialist will not take what he offers him, that he must resort to a Court of Justice for a remedy—As evidence of which determination on the part of the Proctor, the board is referred to the certificate of Rice W. Wood, who was employed by your memorialist to act as counsel for him in the settlement of his bills against the institution with the Proctor and is herewith exhibited marked (4)—But your memorialist has waited twelve months already since the completion of his work, rather than incur the costs of a law suit himself and embroil your institution in litigation—He has thought it better to wait and appeal to your board—being advised that you are clothed with a contracting power, persuaded as he is of your disposition to do him complete Justice—Your memorialist considers that he is not only entitled to an arbitration of his accounts by virtue of his agreement with the Proctor—But he is also persuaded that in the absence of all agreement that your honourable body will agree with him in the opinion, that the submission of disputes of this Character to arbitration is not only the most equitable but the most eligible method of dividing them—The board must be familiar with many illustrious instances in which this method has been adopted not only for the decision of differences between individuals, but also in the Case of national disputes—The experience of your memorialist furnishes him with an instance of similar character to this to which he wishes to call the attention of the board—He alludes to the case in which the executive of Virginia thought proper to submit claims for work between the state and the Artists who repaired the Capital in 1817. to the Arbitration of men, one chosen by each as will appear by reference of the Copy of the order of Council hereto annexed marked (6)—Your board will the more readily grant this request, when you are informed that your memorialist is not only kept here in a state of suspence with regard to his accounts, and reduced to the necessity of resorting to his own funds for the purpose of defraying the expences he has incurred on act of the University, and which he is daily incurring for the means of support—As evidence of which as to a part he refers to a bill for lumber herewith produced (5)—Your memorialist has chosen to make an appeal to the board from the Proctors decisions, because he has the most perfect confidence in their Justice and thinks it would be idle to go else where to procure that Justice which he confidently expects from them Influenced by the solicitude he feels for a speedy and amicable settlement of his disputes with the Proctor—He thought proper to trouble the Rector with his Complaints—But he was sorry to find that his opinions varied some what from your memorialists ideas of Justice and equity—He appeared to be willing to submit a portion of your memorialists bills to arbitration, But thought that he ought to consent that those Arbitrators should be farmers and not Carpenters—As to the other Items of account he seemed to think that your memorialist ought to abide by the prices fixed in bills settled with other undertakers—Your memorialist thinks that the settlements of others is not obligatory upon him, even if they had been conclusive settlements—But in two cases he is informed that the undertakers were induced to acquiesce in the proctors terms, not because, they thought them correct, but because they were desirous to get the money for their work and avoid controversies—In a third instance the undertaker states that he was compelled to make sacrifices to get his accounts settled—as to the proposition to submit to farmers—it was objected to because it was believed they were not so well qualified as artist, to decide correctly—Your memorialist would be willing to submit his disputes to any men whose experience and knowledge qualify them to decide correctly—But he is not singular in the Idea that the more knowledge a man has upon a given subject the more capable he is of forming a correct Idea upon that subject—If Farmers could be procured much experienced in house Joining he would be willing to submit to their accord—But it does appear to him that no one can form so correct an Idea of the value of a price of work as the man who has been in the habit of executing that worke. Your memorialist does not wish it to be understood that it is his prayer that the whole of his work should be submitted to arbitration—he only craves an execution of the proctors agreement—Your memorialist prays for the health and prosperity of the Board individually, and collectively.James OldhamOcbr 3rd 1823